Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments, arguments and affidavits filed on 1/14/2021. Atty. Konski and Dr. Diez during the interview on 3/8/2021 authorized the following claim amendments. In light of the claim amendments (1/14/2021) and the examiner’s amendments below, the rejections of record are withdrawn. Claim 22 has been added new. Claims 1, 3, 9, 11, 19, 21 has been cancelled. The withdrawn claims 8, 18 has been rejoined. Claims 2, 4-8, 10, 12-18, 20, 22 are allowed and are renumbered as 1-16.
Claims 8, 18 previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement in regards to species election as set forth in the Office action mailed on 1/28/2020, is hereby withdrawn and claims 8, 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer 
	
				EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Konski and Dr. Diez on 3/8/2021. 
The application has been amended as follows: 

1. REPLACE claim 2 as follows:
A method of treating Zellweger spectrum disorder comprising Zellweger Syndrome (ZS), neonatal adrenoleukodystrophy, or Refsum disease (IRD), in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a compound selected from naltriben, naltrindole, or a tautomer of each thereof, or a pharmaceutically acceptable salt of each of the foregoing.
2. Add NEW claim 22 as follows: 
The method of claim 2, wherein the Zellweger spectrum disorder is caused by a misfolded PEX1 protein.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a method of treating Zellweger spectrum disorder (ZSD) comprising Zellweger Syndrome (ZS), neonatal adrenoleukodystrophy, or Refsum disease (IRD), or to a method of method of improving peroxisome assembly in a cell in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a compound selected from naltriben, naltrindole as claimed. 
Zellweger spectrum disorder is associated with peroxisomal assembly and PEX gene mutations. Applicants’ in the specification have provided data for the rescue of peroxisome biochemical functions with naltriben (Figs. 5A-5B). Also provided is the effects of naltriben resulting in dramatic lowering of sVLCFA levels in all PEX1-mutant fibroblasts tested, including the PEX1-mutant ZSD patient-derived fibroblasts homozygous or compound heterozygous for null mutations with as well as the PEX6-mutant fibroblasts. Similar results were observed at 5 and 10 day treatments and is consistent with the rescue of thiolase processing in the treated patient cells. Applicants’ provide evidence of improved thiolase processing in ZSD patient cells treated with naltriben methanesulfonate hydrate not only carrying PEXl-p.G843D alleles, but also those homozygous or compound heterozygous for null alleles for PEX1, PEX2, and PEX6  (FIGS. 7A-7B). The prior art do not anticipate or make obvious the claimed method(s) of treating ZSD or improving the peroxisome assembly as claimed with naltrindole or naltriben. Thus claims 2, 4-8, 10, 12-18, 20, 22 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627